Citation Nr: 1701871	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-30 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected post Moyamoya disease with residual headaches prior to September 28, 2015, and a rating in excess of 30 percent for that disability from September 28, 2015.

2.  Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  His claim was processed by the Benefits Delivery at Discharge (BDD) Unit in Salt Lake City, Utah through the Paperless Delivery of Veterans Benefits (PDVB).  This unit handles the pre-discharge and subsequent claims for the Western and Central Areas within the Veterans Benefit Administration (VBA). 

A hearing was held in March 2014 by means of video conferencing equipment with the appellant in Wichita, Kansas before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In February 2015, the Board remanded the case for further development.  Subsequently, an October 2015 rating decision increased the initial rating for the service-connected post Moyamoya disease with residual headaches to 30 percent, effective September 28, 2015.  As the increase did not satisfy the appeal in full, that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) was issued in October 2015.  Subsequently, additional private and VA medical records have been added to the record that are pertinent to the claims on appeal.  Further, a VA compensation and pension examination for hypertension was conducted in November 2016.  The record does not contain a waiver from the Veteran or his representative of consideration by the AOJ of this evidence.  See 38 C.F.R. § 20.1304.  As such, the Board must conclude that AOJ consideration has not been waived by the Veteran.  Remand is thus required to allow this evidence to be considered by the AOJ.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims on appeal in light of all additional evidence added to the record since the October 2015 SSOC, to specifically include the November 2016 VA hypertension examination.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




